NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In re Commitment of Devin R. Allen. )
___________________________________)
                                    )
DEVIN R. ALLEN,                     )
                                    )
            Appellant,              )
                                    )
v.                                  )               Case No. 2D18-1910
                                    )
STATE OF FLORIDA,                   )
                                    )
            Appellee.               )
                                    )

Opinion filed August 9, 2019.

Appeal from the Circuit Court for Pinellas
County; Paul A. Levine, Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.